DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/948,777 application filed on 12/07/2020.
Claims 1-11 are currently pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a packaging system, classified in H02S 40/22.
II. Claim 4, drawn to a plurality of light pipes, classified in G02B 6/001.
III. Claims 5 and 8-9, drawn to a linear concentrating lens, classified in G02B 6/003.
IV. Claim 6, drawn to side-emitting fiber optic cables, classified in G02B 6/02.
V. Claim 7, drawn to a plurality of circular convex lens, classified in G02B 3/0037.
VI. Claim 10, drawn to multiple solar panels, classified in H01L 31/042.
VII. Claim 11, drawn to concentrating array, classified in G02B/0062.

The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as evidence by the diverse claimed subject matters of inventions I-VII.  For example, the light pipes of invention II are completely different subject matter than the packaging system of invention I.  The same reasoning is applicable regarding the relationship of the claimed subject matters of inventions I-VII.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of different classification.
The inventions have acquired separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner’s Note
It is believed that the claims are not properly written in formats that are in compliant with 35 USC 112, second paragraph.  It is advised that the Applicant revised the claims to place them in proper format for examination.
For example, in claim 2, the phrase “A packaging system in accordance with claim 1” should be amended to “The packaging system in accordance with claim 1” (emphasis added).  The same change should be made to claim 3.
Regarding claim 4, the phrase “In another embodiment” is not necessary and should be removed.
Regarding claim 5, the phrase “Yet in another embodiment” is not necessary and should be removed.
The same changes should be made to claims 6-7 and 10-11.
Regarding claim 8, which depends on claim 5 that recites “a linear concentrating lens”, the phrase “A packaging system in accordance with claim 5” should be amended to “The linear concentrating lens of claim 5”.  The same change should be made to claim 9.
Lastly, it appears that the language in many claims were cut and paste from the specification, which renders the claims indefinite under 35 USC 112, second paragraph.  It is advised that the Applicants revise the claims to be in compliance with 35 USC 112, second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/29/2022